IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  June 23, 2009
                                No. 08-60892
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

RAMON MOLINA-FERNANDEZ

                                            Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                              BIA No. A99 520 260


Before SMITH, STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Ramon Molina-Fernandez, a native and citizen of Honduras, petitions for
review of the Board of Immigration Appeals’ affirmance of the Immigration
Judge’s (IJ) denial of his application for asylum. As Molina-Fernandez has not
challenged the IJ’s denial of his application for withholding of removal, any such
challenge is abandoned. See Rodriguez v. INS, 9 F.3d 408, 414 n.15 (5th Cir.
1993).



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60892

      Molina-Fernandez argues that the evidence introduced before the IJ
supported a finding that he, as a member of a group of young men acting on
behalf of the Catholic church to protect young children from gang influence, was
entitled to asylum. He argues that he has been persecuted by gang members in
the past and that he has a well-founded fear of future persecution. He asserts
that the Honduran government does not take crimes against poor people
seriously and that the one policeman in his hometown is not enough to protect
him from gang members. He argues that, because he was fired upon by gang
members, he established past persecution and because his brother stated that
gang members are still looking for him, he established a well-founded fear of
future persecution.
      With respect to the IJ’s reasons for finding that he failed to demonstrate
past persecution, Molina-Fernandez makes only conclusory statements that the
IJ abused its discretion in concluding that the group he claimed to be a part of
was not characterized by an immutable characteristic, that the group he claimed
to be a part of did not pre-exist the alleged persecution, and that there was no
evidence of actions taken by gang members against anyone else in the group. He
also wholly fails to address the IJ’s finding that he failed to show a well-founded
fear of future persecution because the group no longer exists.
      Issues not raised in an alien’s petition for review of a decision by the BIA
are deemed abandoned. Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
Because Molina-Fernandez has failed to either adequately brief or to address a
majority of the IJ’s reasons for denying his asylum application, we consider any
challenge to the merits of those issues abandoned. See id. Moreover, as Molina-
Fernandez has not shown error with respect to those reasons for the IJ’s findings
that he failed to show past persecution and a well-founded fear of future
persecution, his petition for review is DENIED. See id.




                                        2